Title: From Ward Nicholas Boylston to John Quincy Adams, 23 January 1822
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My ever beloved And Honored Cousin
					Hermitage Jamaica plain Jany 23d 1822
				
				Finding your orchards had faild, I sent to Princeton and directed my Foreman to pick out Six Casks of the best Cyder the farm had produced this year (not haveing any of the preceeding year that I consider’d worth transporting) and have them carefully drawn off into other Barrells, which has been done, and I received them here, this morning about 2 oclock, fearing a return of severe frost, I have sent the team forward immediately—trusting they will be safely and acceptably received—and though not at present so old as you generally like Cyder, it will improve by keeping, which I beg you will do for your own personal use—I have also sent some Italian Maccaroni & Vermicelli which may be used in any way you have been accustomed to use them when abroad, & hope likewise you will find to agree with your Stomach, & when boild in milk is generally found to be very nutritive—Mrs Boylston desires her affectionate respects and writes in best regards to Judge Mrs Adams & the Ladies of the family—and my Remembrances to Mr J & C AdamsI am my Dear Cousin most ardently & sincerely your affectionate cousin
				
					Ward Nichs Boylston
				
				
			